Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	The objection to drawing (Figure 2 and Figure 3) set forth to the Non-Final Office action mailed on 7/11/2022 has been withdrawn because of the amendment filed on 11/07/2022.
3.	Applicant’s arguments, see remarks page 8-9, filed 11/07/2022, with respect to the rejection(s) of Claims 1-4, 7-11, and 14-20 under 35 U.S.C. § 102(a)(4) as being anticipated by U.S. Publication No. 2008/0042654 (“Kato”) and claims 5, 6, 12, and 13 under 35 U.S.C. § 103 as being unpatentable over Japanese Patent Publication No. 2009009912 A (“Takahito”) have been fully considered as follows:
Applicant’s Argument:
Applicant argues on page 8-9, regarding the rejection of claims 1, 9 and 15 under 35 U.S.C. § 102(a)(4) as being anticipated by U.S. Publication No. 2008/0042654 (“Kato”), that, “Claim 1, as amended, recites that the detector is configured to “generate a magnetic field to generate an induced current in the separators in a non-contact manner while being moved along the stacking direction of the unit cells.” On the other hand, the cell monitor 51 of Kato generates a magnetic field by applying external voltage to the separators in a contact manner.
In addition, Applicant notes that Takahito is also far from the inventions recited in claims 5, 6, 12, and 13. The alleged rail block is actually a support plate 51 that supports each cell to a coil spring 47.
It is respectfully submitted that claim 1 is allowable.
Claim 9 recites “a magnetic field generator configured to generate a magnetic field to generate an induced current in the separators in a non-contact manner.” Likewise method claim 15 recites “generating a magnetic field to generate an induced current in the separators in (Remarks-Page 8) a non-contact manner.” Applicant respectfully submits that claims 9 and 15 are allowable for at least the reasons cited above with respect to claim 1 (Remarks-Page 9).”

Examiner Response:
Applicant’s arguments, see page 8-9, filed 11/09/2022, with respect to the rejection(s) of independent claim(s) 1, 9 and 15 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, applicant has amended the claims which necessitates a new ground of rejection. The following underlined limitations are newly added in claim 1, “a detector configured to generate a magnetic field to generate an induced current in the separators in a non-contact manner.” Therefore, in view of applicant’s claim amendment, Tomura (US 20090068506 A1) is applied to meet at least the amended limitation in claim 1 and claim 1 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Kato in the US Patent Application Publication Number US 20080042654 A1 in view of Tomura in the US patent Application Publication Number US 20090068506 A1 as set forth below. Applicant’s argument is moot in view of the newly applied combination of references. See the rejection set forth below.
Applicant’s argument regarding dependent claims 5, 6, 12 and 13, that, “In addition, Applicant notes that Takahito is also far from the inventions recited in claims 5, 6, 12, and 13. The alleged rail block is actually a support plate 51 that supports each cell to a coil spring 47” is not persuasive. Because claim does not recite what is the rail block or what the function of rail block. Claim just recites rail block between the upper and lower support. Takahito also discloses support plate between the two member and can be represented as a rail block as claim does not recite any limitation to differential rail block from the support plate. For the broadest reasonable interpretation Takahito also discloses the claim limitation., and therefore applicant’s argument is not persuasive. See the rejection set forth below. 

Claim 9 and 15 is also rejected under 35 U.S.C. 103 as being unpatentable over Kato in the US Patent Application Publication Number US 20080042654 A1 in view of Tomura in the US patent Application Publication Number US 20090068506 A1 as set forth below because of the same amendment as claim 1. Applicant’s argument is moot in view of the newly applied combination of references. See the rejection set forth below.


For expedite prosecution, applicant representative is invited to call the examiner to discuss the possible amendment to overcome the rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in the US Patent Application Publication Number US 20080042654 A1 in view of Tomura in the US patent Application Publication Number US 20090068506 A1.


Regarding claim 1, Kato teaches an apparatus [50] for measuring a cell pitch of a fuel cell [1] stack (a fuel cell diagnostic apparatus and diagnostic method capable of diagnosing the distribution of water in an electrolyte membrane when power is not being generated in a fuel cell; Paragraph [0007] Line 1-4; FIGS. 1 to 5 show example embodiments of a fuel cell diagnostic apparatus and a diagnostic method; Paragraph [0028] Line 1-2), the fuel cell stack comprising 
a plurality of unit cells [2] stacked in a stacking direction (The fuel cell diagnostic apparatus 50 of the invention is a diagnostic apparatus for diagnosing a fuel cell 1 formed of a plurality of power generating cells (hereinafter also simply referred to as "cells") 2; Paragraph [0028] Line 3-6; A plurality of the cells 2 structured as shown in the drawing are stacked together in series to form a cell stack body 3 (see FIG. 2); Paragraph [0030] Line 3-5), wherein each unit cell [2] has a membrane electrode assembly [30] interposed between a pair of metal separators [20a, 20b] (The cell 2 includes an electrolyte (a specific example of which is a membrane electrode assembly, hereinafter referred to as "MEA") 30, and a pair of separators 20 (indicated by reference characters 20a and 20b in FIG. 1) that sandwich the MEA 30, and the like (see FIG. 1); Paragraph [0032] Line 1-5), the apparatus [50] comprising:
a detector [52] (Magnetic line sensor 52 as the detector) configured to generate a magnetic field in response to application of a current while being moved along the stacking direction of the unit cells [2] (When external voltage is applied to the separators 20 (20a and 20b) that form part of a single cell 2 such that current flows in the direction from the separator 20b to the separator 20a, a magnetic field (lines of magnetic force) is generated in and around the cell 2 (see the chain double-dashed line in FIG. 3). In this example embodiment, this magnetic field (lines of magnetic force) is measured using a magnetic line sensor 52 and the state of the cell 2 or the fuel cell 1 including the cell 2 is diagnosed based on this measurement result; Paragraph [0047] Line 1-10), and 
sense an induced current generated in the separators [20a, 20b] by the generated magnetic field to detect positions of the separators [20a, 20b] (Furthermore, when a cell monitor 51 is provided for each cell 2, a magnetic field can be generated for each cell 2 by applying voltage to each cell 2 using these cell monitors 51. As a result, it is also possible to more precisely identify the location of the abnormality, such as where the abnormality occurred in the stacking location, for example; Paragraph [0058] Line 1-6).
Kato discloses a detector to generate a magnetic field.
However, Kato fails to teach fails to teach a detector configured to generate a magnetic field to generate an induced current in the separators in a non-contact manner.
Tomura a technology for monitoring the distribution state of a state quantity of resistance polarization in an internal state monitoring device and method for monitoring an internal state of a fuel cell (Paragraph [0006] Line 1-4), wherein 
a detector [126] (current sensor 126 as the detector) in Figure 2 configured to generate a magnetic field to generate an induced current in the separators [204] in a non-contact manner (FIG. 2 is an enlarged view of a plurality of measuring electrodes 120 for measuring the current values output from different sections of the separator 204. Each of the measuring electrodes 120 has a rod 128, two current collection electrodes 124 and 125 connected to the opposite ends of the rod 128, and a current sensor 126; Paragraph [0057] Line 1-6; In this embodiment, the current sensor 126 is a sensor using a Hall element capable of measuring changes in magnetic field at high sensitivity. The current sensor 126 outputs an electric signal in accordance with a magnetic field which changes depending on the current flowing through the corresponding rod 128; Paragraph [0058] Line 1-6; Figure 1 shows that the current sensor 126 measures current to the separator 204 in a non-contact manner; Claim does not recite any specific generator and specific way or steps to generate the magnetic field and therefore Hall sensor can be considered as the detector for the broadest reasonable interpretation; electrodes 124 and 125 with the help of electrode rod 128 generates magnetic field and current sensor 126 measures magnetic field and current generated by the magnetic field). The purpose of doing so is to measure changes in magnetic field at high sensitivity, to monitor the distribution of a state quantity of resistance polarization in the fuel cell based on each of the extracted alternating current components.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kato in view of Tomura, because Tomura teaches to generate a magnetic field to generate an induced current in the separators in a non-contact manner measures changes in magnetic field at high sensitivity (Paragraph [0058]), monitors the distribution of a state quantity of resistance polarization in the fuel cell based on each of the extracted alternating current components (Paragraph [0035]).


Regarding claim 2, Kato teaches an apparatus, further comprising a mover [51+52] configured to maintain a moving speed of the detector at a constant speed (In an extreme case, even if there is only one pair of these sensors, it is still possible to measure the magnetic field while moving the single pair of sensors in the cell stacking direction, and perform a diagnostic based on this measurement.; Paragraph [0064] Line 3-7; magnetic line sensor is moving in the cell stacking direction which is the direction of the vertical guide bar as shown in Figure 2: Modified Figure 2 of Kato above with a moving speed; although Kato did not say anything about speed magnetic line sensor is moving in the cell stacking direction in a constant speed).

Regarding claim 3, Kato teaches an apparatus of claim 2, wherein the mover comprises:
a support [8] (end plates 8 as the support) comprising an upper support [8] supported on an upper end of the fuel cell stack [3] and a lower support [8] supported on a lower end of the fuel cell stack [3] (the fuel cell stack formed by this cell stack body 3 and the like is then bound with a load applied in the stacking direction while, for example, both ends of the stack are sandwiched between a pair of end plates 8; Paragraph [0030] Line 5-9); and 
a vertical guide bar [9] (tension plates 9 as the vertical guide bar) installed between the upper support [8] and the lower support [8] along the stacking direction of the unit cells [2] (the fuel cell stack formed by this cell stack body 3 and the like is then bound with a load applied in the stacking direction while, for example, both ends of the stack are sandwiched between a pair of end plates 8 and restraining members formed of tension plates 9 are then arranged in such a way as to fasten these end plates 8 together (see FIG. 2); Paragraph [0030] Line 5-11) (Figure 2: Modified Figure 2 of Kato below shows an upper support, a lower support and vertical guide bar).

    PNG
    media_image1.png
    723
    823
    media_image1.png
    Greyscale

Figure 2: Modified Figure 2 of Kato
Regarding claim 4, Kato teaches an apparatus of claim 3, wherein the detector is configured to move along the vertical guide bar [9] (In this way, a pair of sensors consisting of a cell monitor 51 and a magnetic line sensor 52 does not have to be provided for all of the cells 2. In an extreme case, even if there is only one pair of these sensors, it is still possible to measure the magnetic field while moving the single pair of sensors in the cell stacking direction, and perform a diagnostic based on this measurement; Paragraph [0064] Line 3-7; magnetic line sensor is moving in the cell stacking direction which is the direction of the vertical guide bar as shown in Figure 2: Modified Figure 2 of Kato above).
Regarding claim 7, Kato teaches an apparatus, wherein the detector [52] comprises:
a magnetic field generator (sensor 52) configured to generate the magnetic field in response to application of power (When external voltage is applied to the separators 20 (20a and 20b) that form part of a single cell 2 such that current flows in the direction from the separator 20b to the separator 20a, a magnetic field (lines of magnetic force) is generated in and around the cell 2 (see the chain double-dashed line in FIG. 3). In this example embodiment, this magnetic field (lines of magnetic force) is measured using a magnetic line sensor 52 and the state of the cell 2 or the fuel cell 1 including the cell 2 is diagnosed based on this measurement result; Paragraph [0047] Line 1-10), and 
an induced current detector [51] (Cell monitor 51 as the current detector) configured to detect the induced current generated in the separators by the magnetic field generated by the magnetic field generator [52] (Furthermore, when a cell monitor 51 is provided for each cell 2, a magnetic field can be generated for each cell 2 by applying voltage to each cell 2 using these cell monitors 51. As a result, it is also possible to more precisely identify the location of the abnormality, such as where the abnormality occurred in the stacking location, for example; Paragraph [0058] Line 1-6).


Regarding claim 8, Kato teaches an apparatus, wherein 
when the induced current is generated in the separators by the magnetic field oscillated by the magnetic field generator [52] (When external voltage is applied to the separators 20 (20a and 20b) that form part of a single cell 2 such that current flows in the direction from the separator 20b to the separator 20a, a magnetic field (lines of magnetic force) is generated in and around the cell 2 (see the chain double-dashed line in FIG. 3). In this example embodiment, this magnetic field (lines of magnetic force) is measured using a magnetic line sensor 52 and the state of the cell 2 or the fuel cell 1 including the cell 2 is diagnosed based on this measurement result; Paragraph [0047] Line 1-10) and a reverse magnetic field is generated thereby, the induced current detector is configured to detect a change in intensity of the current changed by the reverse magnetic field (Here, examples of abnormal states that can occur in the cell 2 are as follows. That is, if a large amount of water produced in the cell 2 disrupts the flow or diffusion of the reaction gas (fuel gas or oxidizing gas), electrolysis of water occurs at the portion where a large amount of that water is present, which results in a current distribution that is different from the current distribution in other portions. Or, if a portion of a catalyst such as platinum (more specifically, a porous diffusion layer of carbon, for example, that carries the catalyst) which is adhered to the surface of the electrodes 32a and 32b that form part of the MEA 30 is lost through degradation, for example, current is not able to flow easily through that portion so the current distribution ends up being different than the current distribution at other portions. If such an abnormality occurs in the fuel cell 1, the fuel cell diagnostic apparatus 50 of the example embodiment measures the magnetic field that has been affected and distorted as a result, and can diagnose the state of the fuel cell 1 or the cell 2 that forms part of this fuel cell 1 based on the measurement result; Paragraph [0048] Line 1-20).

Regarding claim 9, Kato teaches an apparatus [50] for measuring a cell pitch of a fuel cell [1] stack (a fuel cell diagnostic apparatus and diagnostic method capable of diagnosing the distribution of water in an electrolyte membrane when power is not being generated in a fuel cell; Paragraph [0007] Line 1-4; FIGS. 1 to 5 show example embodiments of a fuel cell diagnostic apparatus and a diagnostic method; Paragraph [0028] Line 1-2), the fuel cell stack comprising 
a plurality of unit cells [2] stacked in a stacking direction (The fuel cell diagnostic apparatus 50 of the invention is a diagnostic apparatus for diagnosing a fuel cell 1 formed of a plurality of power generating cells (hereinafter also simply referred to as "cells") 2; Paragraph [0028] Line 3-6; A plurality of the cells 2 structured as shown in the drawing are stacked together in series to form a cell stack body 3 (see FIG. 2); Paragraph [0030] Line 3-5), wherein each unit cell [2] has a membrane electrode assembly [30] interposed between a pair of metal separators [20a, 20b] (The cell 2 includes an electrolyte (a specific example of which is a membrane electrode assembly, hereinafter referred to as "MEA") 30, and a pair of separators 20 (indicated by reference characters 20a and 20b in FIG. 1) that sandwich the MEA 30, and the like (see FIG. 1); Paragraph [0032] Line 1-5), the apparatus [50] comprising:
a magnetic field generator (sensor 52) configured to generate the magnetic field in response to application of power (When external voltage is applied to the separators 20 (20a and 20b) that form part of a single cell 2 such that current flows in the direction from the separator 20b to the separator 20a, a magnetic field (lines of magnetic force) is generated in and around the cell 2 (see the chain double-dashed line in FIG. 3). In this example embodiment, this magnetic field (lines of magnetic force) is measured using a magnetic line sensor 52 and the state of the cell 2 or the fuel cell 1 including the cell 2 is diagnosed based on this measurement result; Paragraph [0047] Line 1-10), and 
an induced current detector [51] (Cell monitor 51 as the current detector) configured to detect the induced current generated in the separators by the magnetic field generated by the magnetic field generator [52] (Furthermore, when a cell monitor 51 is provided for each cell 2, a magnetic field can be generated for each cell 2 by applying voltage to each cell 2 using these cell monitors 51. As a result, it is also possible to more precisely identify the location of the abnormality, such as where the abnormality occurred in the stacking location, for example; Paragraph [0058] Line 1-6); 
a support [8] (end plates 8 as the support) comprising an upper support [8] supported on an upper end of the fuel cell stack [3] and a lower support [8] supported on a lower end of the fuel cell stack [3] (the fuel cell stack formed by this cell stack body 3 and the like is then bound with a load applied in the stacking direction while, for example, both ends of the stack are sandwiched between a pair of end plates 8; Paragraph [0030] Line 5-9); and 
a vertical guide bar [9] (tension plates 9 as the vertical guide bar) installed between the upper support [8] and the lower support [8] along the stacking direction of the unit cells [2] (the fuel cell stack formed by this cell stack body 3 and the like is then bound with a load applied in the stacking direction while, for example, both ends of the stack are sandwiched between a pair of end plates 8 and restraining members formed of tension plates 9 are then arranged in such a way as to fasten these end plates 8 together (see FIG. 2); Paragraph [0030] Line 5-11) (Figure 2: Modified Figure 2 of Kato below shows an upper support, a lower support and vertical guide bar).
Kato discloses a magnetic field generator to generate a magnetic field.
However, Kato fails to teach fails to teach a magnetic field generator configured to generate a magnetic field to generate an induced current in the separators in a non-contact manner.
Tomura a technology for monitoring the distribution state of a state quantity of resistance polarization in an internal state monitoring device and method for monitoring an internal state of a fuel cell (Paragraph [0006] Line 1-4), wherein 
a magnetic field generator [126] (current sensor 126 as the magnetic field generator) in Figure 2 configured to generate a magnetic field to generate an induced current in the separators [204] in a non-contact manner (FIG. 2 is an enlarged view of a plurality of measuring electrodes 120 for measuring the current values output from different sections of the separator 204. Each of the measuring electrodes 120 has a rod 128, two current collection electrodes 124 and 125 connected to the opposite ends of the rod 128, and a current sensor 126; Paragraph [0057] Line 1-6; In this embodiment, the current sensor 126 is a sensor using a Hall element capable of measuring changes in magnetic field at high sensitivity. The current sensor 126 outputs an electric signal in accordance with a magnetic field which changes depending on the current flowing through the corresponding rod 128; Paragraph [0058] Line 1-6; Figure 1 shows that the current sensor 126 measures current to the separator 204 in a non-contact manner; Claim does not recite any specific generator and specific way or steps to generate the magnetic field and therefore Hall sensor can be considered as the detector for the broadest reasonable interpretation; electrodes 124 and 125 with the help of electrode rod 128 generates magnetic field and current sensor 126 measures magnetic field and current generated by the magnetic field). The purpose of doing so is to measure changes in magnetic field at high sensitivity, to monitor the distribution of a state quantity of resistance polarization in the fuel cell based on each of the extracted alternating current components.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kato in view of Tomura, because Tomura teaches to generate a magnetic field to generate an induced current in the separators in a non-contact manner measures changes in magnetic field at high sensitivity (Paragraph [0058]), monitors the distribution of a state quantity of resistance polarization in the fuel cell based on each of the extracted alternating current components (Paragraph [0035]).

Regarding claim 10, Kato teaches an apparatus, 
wherein the support and the vertical guide bar are configured to maintain a moving speed of the magnetic field generator at a constant speed. (In an extreme case, even if there is only one pair of these sensors, it is still possible to measure the magnetic field while moving the single pair of sensors in the cell stacking direction, and perform a diagnostic based on this measurement.; Paragraph [0064] Line 3-7; magnetic line sensor is moving in the cell stacking direction which is the direction of the vertical guide bar as shown in Figure 2: Modified Figure 2 of Kato above with a moving speed; although Kato did not say anything about speed magnetic line sensor is moving in the cell stacking direction in a constant speed).

Regarding claim 11, Kato teaches an apparatus of claim 3, wherein the magnetic field generator is configured to move along the vertical guide bar [9] (In this way, a pair of sensors consisting of a cell monitor 51 and a magnetic line sensor 52 does not have to be provided for all of the cells 2. In an extreme case, even if there is only one pair of these sensors, it is still possible to measure the magnetic field while moving the single pair of sensors in the cell stacking direction, and perform a diagnostic based on this measurement; Paragraph [0064] Line 3-7; magnetic line sensor is moving in the cell stacking direction which is the direction of the vertical guide bar as shown in Figure 2: Modified Figure 2 of Kato above).
Regarding claim 14, Kato teaches an apparatus, wherein 
the apparatus is configured to detect positions of the separators [20a, [20b] (Furthermore, when a cell monitor 51 is provided for each cell 2, a magnetic field can be generated for each cell 2 by applying voltage to each cell 2 using these cell monitors 51. As a result, it is also possible to more precisely identify the location of the abnormality, such as where the abnormality occurred in the stacking location, for example; Paragraph [0058] Line 1-6).

Regarding claim 15, Kato teaches a method [50] of measuring a cell pitch of a fuel cell [1] stack (a fuel cell diagnostic apparatus and diagnostic method capable of diagnosing the distribution of water in an electrolyte membrane when power is not being generated in a fuel cell; Paragraph [0007] Line 1-4; FIGS. 1 to 5 show example embodiments of a fuel cell diagnostic apparatus and a diagnostic method; Paragraph [0028] Line 1-2), the fuel cell stack comprising 
a plurality of unit cells [2] stacked in a stacking direction (The fuel cell diagnostic apparatus 50 of the invention is a diagnostic apparatus for diagnosing a fuel cell 1 formed of a plurality of power generating cells (hereinafter also simply referred to as "cells") 2; Paragraph [0028] Line 3-6; A plurality of the cells 2 structured as shown in the drawing are stacked together in series to form a cell stack body 3 (see FIG. 2); Paragraph [0030] Line 3-5), wherein each unit cell [2] has a membrane electrode assembly [30] interposed between a pair of metal separators [20a, 20b] (The cell 2 includes an electrolyte (a specific example of which is a membrane electrode assembly, hereinafter referred to as "MEA") 30, and a pair of separators 20 (indicated by reference characters 20a and 20b in FIG. 1) that sandwich the MEA 30, and the like (see FIG. 1); Paragraph [0032] Line 1-5), the method comprising:
generating a magnetic field (When external voltage is applied to the separators 20 (20a and 20b) that form part of a single cell 2 such that current flows in the direction from the separator 20b to the separator 20a, a magnetic field (lines of magnetic force) is generated in and around the cell 2 (see the chain double-dashed line in FIG. 3). In this example embodiment, this magnetic field (lines of magnetic force) is measured using a magnetic line sensor 52 and the state of the cell 2 or the fuel cell 1 including the cell 2 is diagnosed based on this measurement result; Paragraph [0047] Line 1-10), 
moving the magnetic field along the stacking direction of the unit cells(In an extreme case, even if there is only one pair of these sensors, it is still possible to measure the magnetic field while moving the single pair of sensors in the cell stacking direction, and perform a diagnostic based on this measurement.; Paragraph [0064] Line 3-7; magnetic line sensor is moving in the cell stacking direction which is the direction of the vertical guide bar as shown in Figure 2: Modified Figure 2 of Kato above with a moving speed); and
detecting positions of the separators by sensing an induced current generated in the separators by the generated magnetic field (Furthermore, when a cell monitor 51 is provided for each cell 2, a magnetic field can be generated for each cell 2 by applying voltage to each cell 2 using these cell monitors 51. As a result, it is also possible to more precisely identify the location of the abnormality, such as where the abnormality occurred in the stacking location, for example; Paragraph [0058] Line 1-6).
Kato discloses a detector to generate a magnetic field.
However, Kato fails to teach fails to teach generating a magnetic field to generate a magnetic field to generate an induced current in the separators in a non-contact manner.
Tomura a technology for monitoring the distribution state of a state quantity of resistance polarization in an internal state monitoring device and method for monitoring an internal state of a fuel cell (Paragraph [0006] Line 1-4), wherein 
generating a magnetic field to generate a magnetic field to generate an induced current in the separators [204] in a non-contact manner (FIG. 2 is an enlarged view of a plurality of measuring electrodes 120 for measuring the current values output from different sections of the separator 204. Each of the measuring electrodes 120 has a rod 128, two current collection electrodes 124 and 125 connected to the opposite ends of the rod 128, and a current sensor 126; Paragraph [0057] Line 1-6; In this embodiment, the current sensor 126 is a sensor using a Hall element capable of measuring changes in magnetic field at high sensitivity. The current sensor 126 outputs an electric signal in accordance with a magnetic field which changes depending on the current flowing through the corresponding rod 128; Paragraph [0058] Line 1-6; Figure 1 shows that the current sensor 126 measures current to the separator 204 in a non-contact manner; Claim does not recite any specific generator and specific way or steps to generate the magnetic field and therefore Hall sensor can be considered as the detector for the broadest reasonable interpretation; electrodes 124 and 125 with the help of electrode rod 128 generates magnetic field and current sensor 126 measures magnetic field and current generated by the magnetic field). The purpose of doing so is to measure changes in magnetic field at high sensitivity, to monitor the distribution of a state quantity of resistance polarization in the fuel cell based on each of the extracted alternating current components.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kato in view of Tomura, because Tomura teaches to generate a magnetic field to generate an induced current in the separators in a non-contact manner measures changes in magnetic field at high sensitivity (Paragraph [0058]), monitors the distribution of a state quantity of resistance polarization in the fuel cell based on each of the extracted alternating current components (Paragraph [0035]).


Regarding claim 16, Kato teaches a method, wherein 
generating the magnetic field comprises using a detector [52] to generate the magnetic field and oscillate the magnetic field in a direction of the fuel cell stack [3] and wherein the sensing comprises sensing the induced current generated in the separators [20a, 20b] by the oscillated magnetic field (When external voltage is applied to the separators 20 (20a and 20b) that form part of a single cell 2 such that current flows in the direction from the separator 20b to the separator 20a, a magnetic field (lines of magnetic force) is generated in and around the cell 2 (see the chain double-dashed line in FIG. 3). In this example embodiment, this magnetic field (lines of magnetic force) is measured using a magnetic line sensor 52 and the state of the cell 2 or the fuel cell 1 including the cell 2 is diagnosed based on this measurement result; Paragraph [0047] Line 1-10; Here, examples of abnormal states that can occur in the cell 2 are as follows. That is, if a large amount of water produced in the cell 2 disrupts the flow or diffusion of the reaction gas (fuel gas or oxidizing gas), electrolysis of water occurs at the portion where a large amount of that water is present, which results in a current distribution that is different from the current distribution in other portions. Or, if a portion of a catalyst such as platinum (more specifically, a porous diffusion layer of carbon, for example, that carries the catalyst) which is adhered to the surface of the electrodes 32a and 32b that form part of the MEA 30 is lost through degradation, for example, current is not able to flow easily through that portion so the current distribution ends up being different than the current distribution at other portions. If such an abnormality occurs in the fuel cell 1, the fuel cell diagnostic apparatus 50 of the example embodiment measures the magnetic field that has been affected and distorted as a result, and can diagnose the state of the fuel cell 1 or the cell 2 that forms part of this fuel cell 1 based on the measurement result; Paragraph [0048] Line 1-20).

Regarding claim 17, Kato teaches a method, wherein 
a moving speed of the detector is maintained at a constant speed when oscillating the magnetic field (In an extreme case, even if there is only one pair of these sensors, it is still possible to measure the magnetic field while moving the single pair of sensors in the cell stacking direction, and perform a diagnostic based on this measurement.; Paragraph [0064] Line 3-7; magnetic line sensor is moving in the cell stacking direction which is the direction of the vertical guide bar as shown in Figure 2: Modified Figure 2 of Kato above with a moving speed; although Kato did not say anything about speed magnetic line sensor is moving in the cell stacking direction in a constant speed).

Regarding claim 18, Kato teaches a method, wherein 
wherein detecting the positions comprises detecting a change in intensity of the induced current changed by a reverse magnetic field generated when the induced current is generated in the separators by the oscillated magnetic field (When external voltage is applied to the separators 20 (20a and 20b) that form part of a single cell 2 such that current flows in the direction from the separator 20b to the separator 20a, a magnetic field (lines of magnetic force) is generated in and around the cell 2 (see the chain double-dashed line in FIG. 3). In this example embodiment, this magnetic field (lines of magnetic force) is measured using a magnetic line sensor 52 and the state of the cell 2 or the fuel cell 1 including the cell 2 is diagnosed based on this measurement result; Paragraph [0047] Line 1-10; Here, examples of abnormal states that can occur in the cell 2 are as follows. That is, if a large amount of water produced in the cell 2 disrupts the flow or diffusion of the reaction gas (fuel gas or oxidizing gas), electrolysis of water occurs at the portion where a large amount of that water is present, which results in a current distribution that is different from the current distribution in other portions. Or, if a portion of a catalyst such as platinum (more specifically, a porous diffusion layer of carbon, for example, that carries the catalyst) which is adhered to the surface of the electrodes 32a and 32b that form part of the MEA 30 is lost through degradation, for example, current is not able to flow easily through that portion so the current distribution ends up being different than the current distribution at other portions. If such an abnormality occurs in the fuel cell 1, the fuel cell diagnostic apparatus 50 of the example embodiment measures the magnetic field that has been affected and distorted as a result, and can diagnose the state of the fuel cell 1 or the cell 2 that forms part of this fuel cell 1 based on the measurement result; Paragraph [0048] Line 1-20).

Regarding claim 19, Kato teaches a method, further comprising 
measuring the unit cell pitch of each of the plurality of unit cells in the fuel cell stack based on the positions of the separators (Furthermore, when a cell monitor 51 is provided for each cell 2, a magnetic field can be generated for each cell 2 by applying voltage to each cell 2 using these cell monitors 51. As a result, it is also possible to more precisely identify the location of the abnormality, such as where the abnormality occurred in the stacking location, for example; Paragraph [0058] Line 1-6).
Regarding claim 20, Kato teaches a method, wherein 
generating the magnetic field and detecting positions of the separators [20a, 20b] are performed using a detector [52] that comprises a magnetic field generator [52] and an induced current detector [51] (When external voltage is applied to the separators 20 (20a and 20b) that form part of a single cell 2 such that current flows in the direction from the separator 20b to the separator 20a, a magnetic field (lines of magnetic force) is generated in and around the cell 2 (see the chain double-dashed line in FIG. 3). In this example embodiment, this magnetic field (lines of magnetic force) is measured using a magnetic line sensor 52 and the state of the cell 2 or the fuel cell 1 including the cell 2 is diagnosed based on this measurement result; Paragraph [0047] Line 1-10; Furthermore, when a cell monitor 51 is provided for each cell 2, a magnetic field can be generated for each cell 2 by applying voltage to each cell 2 using these cell monitors 51. As a result, it is also possible to more precisely identify the location of the abnormality, such as where the abnormality occurred in the stacking location, for example; Paragraph [0058] Line 1-6).

Claim(s) 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato ‘654 A1 in view of Tomura ‘506 A1, as applied to claim 1 and 9, and further in view of OSADA TAKAHITO (Hereinafter “Takahito”) in the Patent Application Number JP 2009009912 A. 

Regarding claim 5, Kato teaches an apparatus, wherein the mover comprises: 
an upper support [8] and a lower support [8] and 
an elastic member (Incidentally, a pair of plate-shaped members 12 sandwich an elastic module formed of a coil spring, for example, that applies clamping force (i.e., a compression load) to the fuel cell stack (see FIG. 2); Paragraph [0044] Line 21-24).
However, the combination of Kato and Tomura fails to teach wherein the mover further comprises: rail block provided between the upper support and the lower support; an upper slide coupled to the upper support and configured to slide integrally with the upper support along the rail block; a lower slide coupled to the lower support and configured to slide integrally with the lower support along the rail block; and an elastic member provided between the rail block and each of the upper support and the lower support to provide a restoring force to bias the upper support and the lower support in directions toward the rail block.
Takahito teaches a fuel cell assembling apparatus and assembling method for assembling an electrolyte membrane and a fuel cell component having a separator disposed on both sides of the electrolyte membrane with a sealing material interposed therebetween, and a fuel cell assembled by this assembling method (Page 1; Technical Fiend Line 1-4), comprises
rail block [51] (Support plate 51 as the rail block) provided between the upper support and the lower support (As shown in FIG. 5, the support plate 51 is made of a rectangular plate material, and is provided with a notch 51 a into which the rod 43 is inserted. The notch 51a is set so that one side of the rectangular short side is open and the opening is positioned on the battery component 38 side. Further, the notch 51 a has a width L narrower than the outer diameter of the coil spring 47 so that the support plate 51 is held by the coil spring 47 in the gap 49 described above; Page 5 Line 6-10);
an upper slide [41] coupled to the upper support and configured to slide integrally with the upper support along the rail block; a lower slide [39] coupled to the lower support and configured to slide integrally with the lower support along the rail block (The assembling apparatus includes a lower surface plate 39 that serves as a base for stacking a plurality of unit cells 3 including separators 15 and MEAs 11 that are fuel cell components, and an upper surface plate 41 that is disposed on the upper side of the plurality of unit cells 3. The rod 43 is erected on the lower surface plate 39 at a position in the vicinity of the outer peripheral edge so as to surround the outer peripheral side of the separator 15 and the MEA 11. The rod 43 has a cylindrical shape in FIG. 5, but may have a prismatic shape; Page 4 First Embodiment Line 3-9); and 
an elastic member [47] provided between the rail block [51] and each of the upper support and the lower support (upper and lower support corresponds to lower slide and upper slide) to provide a restoring force to bias the upper support and the lower support in directions toward the rail block [51] (As shown in FIG. 5, the support plate 51 is made of a rectangular plate material, and is provided with a notch 51 a into which the rod 43 is inserted. The notch 51a is set so that one side of the rectangular short side is open and the opening is positioned on the battery component 38 side. Further, the notch 51 a has a width L narrower than the outer diameter of the coil spring 47 so that the support plate 51 is held by the coil spring 47 in the gap 49 described above; Page 5 Line 6-10; Figure 5: Modified Figure 5 of Takahito below shows the upper slide, rail block, lower slide and elastic member as the spring). The purpose of doing so is to enable stacking and fixing in a short time even when a plurality of electrolyte membranes and separators stacked on both sides of the electrolyte membrane are stacked (Page 2 Tech-Problem Line 7-8). 



    PNG
    media_image2.png
    489
    821
    media_image2.png
    Greyscale

Figure 5: Modified Figure 5 of Takahito
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kato and Tomura in view of Takahito, because Takahito teaches to include an upper slide, a lower slide and a rail block enables stacking and fixing in a short time even when a plurality of electrolyte membranes and separators stacked on both sides of the electrolyte membrane are stacked (Page 2 Tech-Problem Line 7-8). 

Regarding claim 6, the combination of Kato and Tomura fails to teach an apparatus, wherein the mover further comprises: an upper horizontal guide bar having opposite ends installed at opposite ends of the upper support; an upper moving block coupled to an upper end of the vertical guide bar and configured to be moved in a horizontal direction along the upper horizontal guide bar; a lower horizontal guide bar having opposite ends installed at opposite ends of the lower support; and a lower moving block coupled to a lower end of the vertical guide bar and configured to be moved in the horizontal direction along the lower horizontal guide bar.
Takahito teaches a fuel cell assembling apparatus and assembling method for assembling an electrolyte membrane and a fuel cell component having a separator disposed on both sides of the electrolyte membrane with a sealing material interposed therebetween, and a fuel cell assembled by this assembling method (Page 1; Technical Fiend Line 1-4), comprises
an upper horizontal guide bar having opposite ends installed at opposite ends of the upper support (The assembling apparatus includes a lower surface plate 39 that serves as a base for stacking a plurality of unit cells 3 including separators 15 and MEAs 11 that are fuel cell components, and an upper surface plate 41 that is disposed on the upper side of the plurality of unit cells 3. The rod 43 is erected on the lower surface plate 39 at a position in the vicinity of the outer peripheral edge so as to surround the outer peripheral side of the separator 15 and the MEA 11. The rod 43 has a cylindrical shape in FIG. 5, but may have a prismatic shape; Page 4 First Embodiment Line 3-9); and 
an upper moving block [43] coupled to an upper end of the vertical guide bar and configured to be moved in a horizontal direction along the upper horizontal guide bar; a lower horizontal guide bar having opposite ends installed at opposite ends of the lower support; and a lower moving block coupled to a lower end of the vertical guide bar and configured to be moved in the horizontal direction along the lower horizontal guide bar (As shown in FIG. 5, the support plate 51 is made of a rectangular plate material, and is provided with a notch 51 a into which the rod 43 is inserted. The notch 51a is set so that one side of the rectangular short side is open and the opening is positioned on the battery component 38 side. Further, the notch 51 a has a width L narrower than the outer diameter of the coil spring 47 so that the support plate 51 is held by the coil spring 47 in the gap 49 described above; Page 5 Line 6-10). The purpose of doing so is to enable stacking and fixing in a short time even when a plurality of electrolyte membranes and separators stacked on both sides of the electrolyte membrane are stacked. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kato and Tomura in view of Takahito, because Takahito teaches to include an upper horizontal guide bar, an upper moving block enables stacking and fixing in a short time even when a plurality of electrolyte membranes and separators stacked on both sides of the electrolyte membrane are stacked (Page 2 Tech-Problem Line 7-8). 

Regarding claim 12, Kato teaches an apparatus, wherein the mover comprises: 
an upper support [8] and a lower support [8] and 
an elastic member (Incidentally, a pair of plate-shaped members 12 sandwich an elastic module formed of a coil spring, for example, that applies clamping force (i.e., a compression load) to the fuel cell stack (see FIG. 2); Paragraph [0044] Line 21-24).
However, the combination of Kato and Tomura fails to teach wherein the mover further comprises: rail block provided between the upper support and the lower support; an upper slide coupled to the upper support and configured to slide integrally with the upper support along the rail block; a lower slide coupled to the lower support and configured to slide integrally with the lower support along the rail block; and an elastic member provided between the rail block and each of the upper support and the lower support to provide a restoring force to bias the upper support and the lower support in directions toward the rail block.
Takahito teaches a fuel cell assembling apparatus and assembling method for assembling an electrolyte membrane and a fuel cell component having a separator disposed on both sides of the electrolyte membrane with a sealing material interposed therebetween, and a fuel cell assembled by this assembling method (Page 1; Technical Fiend Line 1-4), comprises
rail block [51] (Support plate 51 as the rail block) provided between the upper support and the lower support (As shown in FIG. 5, the support plate 51 is made of a rectangular plate material, and is provided with a notch 51 a into which the rod 43 is inserted. The notch 51a is set so that one side of the rectangular short side is open and the opening is positioned on the battery component 38 side. Further, the notch 51 a has a width L narrower than the outer diameter of the coil spring 47 so that the support plate 51 is held by the coil spring 47 in the gap 49 described above; Page 5 Line 6-10);
an upper slide [41] coupled to the upper support and configured to slide integrally with the upper support along the rail block; a lower slide [39] coupled to the lower support and configured to slide integrally with the lower support along the rail block (The assembling apparatus includes a lower surface plate 39 that serves as a base for stacking a plurality of unit cells 3 including separators 15 and MEAs 11 that are fuel cell components, and an upper surface plate 41 that is disposed on the upper side of the plurality of unit cells 3. The rod 43 is erected on the lower surface plate 39 at a position in the vicinity of the outer peripheral edge so as to surround the outer peripheral side of the separator 15 and the MEA 11. The rod 43 has a cylindrical shape in FIG. 5, but may have a prismatic shape; Page 4 First Embodiment Line 3-9); and 
an elastic member [47] provided between the rail block [51] and each of the upper support and the lower support (upper and lower support corresponds to lower slide and upper slide) to provide a restoring force to bias the upper support and the lower support in directions toward the rail block [51] (As shown in FIG. 5, the support plate 51 is made of a rectangular plate material, and is provided with a notch 51 a into which the rod 43 is inserted. The notch 51a is set so that one side of the rectangular short side is open and the opening is positioned on the battery component 38 side. Further, the notch 51 a has a width L narrower than the outer diameter of the coil spring 47 so that the support plate 51 is held by the coil spring 47 in the gap 49 described above; Page 5 Line 6-10; Figure 5: Modified Figure 5 of Takahito below shows the upper slide, rail block, lower slide and elastic member as the spring). The purpose of doing so is to enable stacking and fixing in a short time even when a plurality of electrolyte membranes and separators stacked on both sides of the electrolyte membrane are stacked (Page 2 Tech-Problem Line 7-8). 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kato and Tomura in view of Takahito, because Takahito teaches to include an upper slide, a lower slide and a rail block enables stacking and fixing in a short time even when a plurality of electrolyte membranes and separators stacked on both sides of the electrolyte membrane are stacked (Page 2 Tech-Problem Line 7-8). 


Regarding claim 13, the combination of Kato and Tomura fails to teach an apparatus, wherein the mover further comprises: an upper horizontal guide bar having opposite ends installed at opposite ends of the upper support; an upper moving block coupled to an upper end of the vertical guide bar and configured to be moved in a horizontal direction along the upper horizontal guide bar; a lower horizontal guide bar having opposite ends installed at opposite ends of the lower support; and a lower moving block coupled to a lower end of the vertical guide bar and configured to be moved in the horizontal direction along the lower horizontal guide bar.
Takahito teaches a fuel cell assembling apparatus and assembling method for assembling an electrolyte membrane and a fuel cell component having a separator disposed on both sides of the electrolyte membrane with a sealing material interposed therebetween, and a fuel cell assembled by this assembling method (Page 1; Technical Fiend Line 1-4), comprises
an upper horizontal guide bar having opposite ends installed at opposite ends of the upper support (The assembling apparatus includes a lower surface plate 39 that serves as a base for stacking a plurality of unit cells 3 including separators 15 and MEAs 11 that are fuel cell components, and an upper surface plate 41 that is disposed on the upper side of the plurality of unit cells 3. The rod 43 is erected on the lower surface plate 39 at a position in the vicinity of the outer peripheral edge so as to surround the outer peripheral side of the separator 15 and the MEA 11. The rod 43 has a cylindrical shape in FIG. 5, but may have a prismatic shape; Page 4 First Embodiment Line 3-9); and 
an upper moving block [43] coupled to an upper end of the vertical guide bar and configured to be moved in a horizontal direction along the upper horizontal guide bar; a lower horizontal guide bar having opposite ends installed at opposite ends of the lower support; and a lower moving block coupled to a lower end of the vertical guide bar and configured to be moved in the horizontal direction along the lower horizontal guide bar (As shown in FIG. 5, the support plate 51 is made of a rectangular plate material, and is provided with a notch 51 a into which the rod 43 is inserted. The notch 51a is set so that one side of the rectangular short side is open and the opening is positioned on the battery component 38 side. Further, the notch 51 a has a width L narrower than the outer diameter of the coil spring 47 so that the support plate 51 is held by the coil spring 47 in the gap 49 described above; Page 5 Line 6-10). The purpose of doing so is to enable stacking and fixing in a short time even when a plurality of electrolyte membranes and separators stacked on both sides of the electrolyte membrane are stacked. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kato and Tomura in view of Takahito, because Takahito teaches to include an upper horizontal guide bar, an upper moving block enables stacking and fixing in a short time even when a plurality of electrolyte membranes and separators stacked on both sides of the electrolyte membrane are stacked (Page 2 Tech-Problem Line 7-8). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2858